DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the amendment, filed 7/19/22, with respect to 1 and 5-9 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejections of claims 1 and 5-9 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to claims 1 and 3-9, the prior art does not disclose a surveillance camera system or method with the combination of limitations specified in the claimed invention, specifically the limitations of:
wherein the surveillance camera is configured to calculate camera parameters of the plurality of cameras based on the arrangement pattern information and the image capturing range information of the plurality of cameras that are transmitted from the terminal device, respectively set the plurality of cameras based on the camera parameters, and transmit, to the terminal device, images respectively captured by the plurality of cameras after the setting plurality of cameras is set based on the camera parameters, and wherein the terminal device is configured to display the images captured by the plurality of cameras and transmitted from the surveillance camera, and wherein the camera parameters are zoom magnifications at which the plurality of cameras is configured to capture images in different image capturing ranges, as stated in claim 1 and similarly stated claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs